Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 Date: January 23, 2008 Contact: David Nolan Executive Vice President and Chief Financial Officer (315) 336-7300 Rome Bancorp Reports Higher Annual Earnings, Increase in Quarterly Dividend and Stock Repurchase Program Rome Bancorp, Inc. (the "Company") (NASDAQ: ROME), the holding company of The Rome Savings Bank (the "Bank"), announced today the Company's results of operations for year and three month period ended December 31, 2007 (unaudited). Net income for the Company for the twelve month period ended December 31, 2007 rose to $3.1 million, or $0.39 per diluted share, an increase of $600,000 compared to $2.5 million or $0.29 per diluted share for 2006. The increase in earnings for the year was primarily driven by a decrease in non-interest expense of $1.3 million, an increase in non-interest income of $266,000, and a decrease in the provision for loan losses of $97,000, partially offset by a decrease in net interest income before the provision for loan losses of $815,000 and an increase in income tax expense of $270,000. Diluted earnings per share were also positively impacted by a decrease in outstanding diluted shares to 7,790,794 for 2007 from 8,723,903 in 2006 due to the Company's 2006 and 2007 stock repurchase programs. Interest income for the twelve months ended December 31, 2007 increased by $462,000 or 2.6% to $17.9 million from $17.5 million in 2006 due to an increase in the yield on earning assets. Interest expense increased by $1.3 million to $4.8 million in 2007 compared to $3.5 million in the previous year. Of this increase, $402,000 is attributable to deposit accounts, where the cost of funds increased to 2.04% in 2007 from 1.81% in 2006.
